The defendant was convicted under an indictment which charged robbery, and was sentenced to the penitentiary for a term of 10 years.
The defendant made a motion for a new trial, but this motion, appearing in the record proper, and not in the bill of exceptions, and there being no statement in the bill of exceptions as to what, if any, testimony was offered in connection with the motion for a new trial, cannot be considered. Acts 1915, p. 722; Crawley v. State, 16 Ala. App. 545,79 So. 804; Stover v. State, 204 Ala. 311, 85 So. 393.
By motion in arrest of judgment the appellant raised the proposition that the indictment did not contain the Christian name of the person alleged to have been robbed. This was not necessary. 8 Michie, Ala. Digest, p. 624, § 50; 14 Michie, Ala. Digest, p. 162, § 50.
This motion also questioned the indictment, for that the caption is insufficient. The caption is in the form prescribed by section 7161 of the Code, and is sufficient. The only other propositions raised is as to the ruling of the trial court in refusing certain written charges requested by the appellant.
Refused charge 8 was properly refused. Watkins v. State, ante, p. 3, 82 So. 628; Pippin v. State, 197 Ala. 613,73 So. 340.
Refused charge 11 was fairly and substantially covered by the court's oral charge, and written charges given at the request of the defendant. Moreover, it was only necessary for the state to satisfy the jury beyond a reasonable doubt of the guilt of the accused.
Charge 14 was properly refused. It was involved, misleading, and confusing.
Charges 22 and 23 invade the province of the jury, and they were properly refused.
The subject-matter included in refused charges 24, 39, and 40, is covered by the court's oral charge.
The general affirmative charge was properly refused, for the reason that there was a direct conflict in the testimony.
We find no error in the record, and the judgment appealed from is affirmed.
Affirmed.